 
 
I 
108th CONGRESS
2d Session
H. R. 4148 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Feeney introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the information center at Canaveral National Seashore as the T.C. Wilder, Jr., Canaveral National Seashore Information Center. 
 
 
1.DesignationThe information center at Canaveral National Seashore, located approximately 9 miles south of New Smyrna Beach, Florida, on Highway A1A, shall be known and designated as the T.C. Wilder, Jr., Canaveral National Seashore Information Center. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the information center referred to in section 1 shall be deemed to be a reference to the T.C. Wilder, Jr., Canaveral National Seashore Information Center. 
 
